                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 SEFEDIN RAMA and LJILJIN                               CV 19-49-M-KLD
 RAMA,

                 Plaintiffs,
                                                       ORDER OF RECUSAL
        vs.

 IGOR GRDJIC; IVICA BOSNJAK
 aka IVICA BOSNJOK; 1677159
 ONTARIO INC.; SEVEN STAR
 EXPRESS LINE LTD.; ROBERT
 THOMAS VANAMBURG and NEW
 PRIME INC.,

                 Defendants.



        I hereby recuse myself from this matter on the ground that I am a former

partner at the law firm of Garlington Lohn and Robinson, PLLP. Accordingly, I

ask that this case be reassigned.

              DATED this 8th day of August, 2019.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
